Citation Nr: 0308616	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  01-05 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to an increased rating for tinea versicolor, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to June 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) by way of a June 2000 rating decision that denied 
entitlement to an increased rating for tinea versicolor.  The 
veteran filed a notice of disagreement in August 2000.  The 
RO issued a statement of the case in September 2000.  In May 
2001, the veteran filed a substantive appeal.  

The appellant was afforded a hearing before the undersigned 
Veterans Law Judge in May 2002.  In January 2003, the Board 
notified the veteran and his representative of changes in the 
applicable rating criteria for evaluating the disability at 
issue.


REMAND

During his May 2002 Board hearing, the veteran asserted that 
his service-connected tinea versicolor was more severe than 
the current 30 percent rating indicated.  He specifically 
alleged that the skin condition had worsened since his most 
recent VA examination in April 2000.  

Furthermore, the Board notes that in by regulatory amendment 
effective August 30, 2002, substantive changes were made to 
the schedular criteria for evaluation of skin diseases, as 
set forth in 38 C.F.R. § 4.118, Diagnostic Codes 7800-7833; 
67 Fed. Reg. 49596-49599, July 31, 2002.  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent contrary intent.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, if the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 
38 U.S.C.A. § 5110(g) can be no earlier than the effective 
date of that change.  See VAOPGCPREC 3-2000 (2000).

While the veteran was afforded a VA examination in April 
2000, the examination is inadequate for rating purposes, as 
findings responsive to both the former and revised applicable 
rating criteria were not rendered.  A new examination also is 
warranted in light of the veteran's allegation that his 
condition has worsened has since his last VA examination.  
See 38 C.F.R. § 3.326.  

Additionally, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  They include, upon the submission 
of a substantially complete application for benefits, an 
enhanced duty on the part of the VA to notify a claimant of 
the information and evidence needed to substantiate a claim, 
as well as the duty to notify the claimant what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Board notes that the RO notified the 
veteran of the VCAA via a RO letter addressing a separate 
claim for service connection for a chest condition, the RO 
has not sent him any correspondence from the RO addressing 
the VCAA notice and duty to assist provisions as they pertain 
to the increased rating claim currently on appeal, to include 
the duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring the department to explain what evidence 
will be obtained by whom.  See also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Hence, prior to further 
development and readjudication of the claim, the RO should 
ensure that the notification provisions of the VCAA are met.

Accordingly, this case is hereby REMANDED to RO for the 
following action:

1.  The RO should furnish to the veteran 
and his representative a letter notifying 
the veteran of the VCAA, and the duties to 
notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the increased rating claim, and specific 
notice as to the type of evidence 
necessary to substantiate that claim.  
Also, to ensure that the duty to notify 
the veteran what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran provide 
sufficient information and, if necessary, 
authorization to enable it to obtain 
outstanding pertinent medical treatment 
records, and assurance that the RO will 
attempt to obtain the evidence if 
sufficient information and/or evidence is 
provided.  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
any evidence of treatment for tinea 
versicolor, since August 1999, that has 
not already been made part of the record, 
and ensure that all pertinent records of 
VA or private treatment have been procured 
for review.  The RO's letter should also 
invite the veteran to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.

2.  After receiving a response, the RO 
should assist the veteran in obtaining 
any identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2002).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, or a reasonable time 
period for the veteran's response has 
expired, arrange for the veteran to 
undergo VA dermatology examination of the 
skin.  The entire claims file must be 
made available the physician designated 
to examine the veteran the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  

All appropriate tests and studies should 
be accomplished, and all clinical 
findings should be reported in detail.  
The examiner should describe the 
manifestations of the veteran's tinea 
versicolor in accordance with pertinent 
former and revised rating criteria for 
evaluation of the condition.  
Specifically, the examiner should address 
the following:

Regarding an active condition, pertinent 
to the former criteria, the examiner 
should comment upon the existence, and 
frequency (or extent, as appropriate) of 
exfoliation, exudation, itching, 
ulceration, and/or crustation; as well as 
whether the condition is markedly 
disfiguring, exceptionally repugnant, or 
results in systemic or nervous 
manifestations.  Pertinent to the revised 
criteria the examiner should address 
whether tinea versicolor:

a)  affects less than 5 percent of the 
entire body or less than 5 percent of the 
exposed areas affected, and has required 
no more than topical therapy during the 
last 12 months; 

b)  affects at least 5 but less than 20 
percent of the entire body or at least 5 
percent but less than 20 percent of 
exposed areas affected, or has required 
intermittent systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs for a total 
duration of less than six weeks during 
the past 12-month period;

c)  affects 20 to 40 percent of the 
entire body or 20 to 40 percent of 
exposed areas affected, or has required 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs for a 
total duration of six weeks or more, but 
not constantly, during the past 12-month 
period; or 

d)  affects more than 40 percent of the 
entire body or more than 40 percent of 
exposed areas is affected, or has 
required constant or near-constant 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs during 
the past 12-month period.  

With respect to any associated scarring, 
the examiner should, if possible, provide 
a measurement of the length and width of 
the scars as well as the areas of the 
scars in terms of square inches.  The 
examiner should also indicate whether 
such scars are superficial, unstable, and 
painful on examination and/or cause 
limitation of motion.  If any associated 
scars are considered disfiguring, the 
examiner should also, consistent with the 
revised criteria, address the number of 
characteristics of disfigurement the 
scars have; whether such scars involve 
visible or palpable tissue loss; and/or 
whether such scars involves a gross 
distortion of asymmetry of one, two, or 
three or more features (or pair(s) of 
features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), 
cheeks, or lips).  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  

6.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim for an 
increased rating for service-connected 
tinea versicolor in light of all 
pertinent evidence and legal authority. 

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include citation and discussion 
of the VCAA and the laws and regulations 
enacted or promulgated pursuant thereto, 
the former and revised applicable rating 
criteria, and clear reasons and bases for 
the RO's determinations) and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



